EXHIBIT 10.1

LEASE TERMINATION AGREEMENT

This Lease Termination Agreement (the “Agreement”) is made and executed as of
this 3rd day of March, 2009 by and between SELIG REAL ESTATE HOLDINGS EIGHT,
LLC, (“Lessor”) and NORTHSTAR NEUROSCIENCE, INC., (“Lessee”).

RECITALS

Lessor and Lessee entered into a Lease Agreement dated July 5, 2000 for 51,701
square feet, being the entire 2nd, 3rd and 5th floors of the Fourth and Battery
Building. That lease was amended July 2, 2002 setting forth a lease expiration
of August 31, 2005 for the 2nd floor premises and an extension of the lease for
the 3rd and 5th floor premises until August 31, 2012 (collectively, the
“Lease”).

Lessee has subleased a portion of of the 5th floor to PopCap Games, Inc.,
pursuant to a Sublease dated July 11, 2008 (the “Sublease”) by and between
Lessee and PopCap.

Lessor and Lessee wish to enter into this Agreement in order to cancel and
terminate the Lease, effective February 28, 2009 (the “Termination Date”).

AGREEMENT

In consideration of the payment to be made as provided herein, the covenants
contained in this Agreement, and for other good and valuable consideration as
set forth below, the receipt and sufficiency of which are hereby acknowledged,
Lessor and Lessee agree to terminate the Lease upon satisfaction of the
following:

 

  1. Lessee shall pay to Lessor the sum of $2,400,000 (the “Payment Amount”) in
full settlement, release and satisfaction of Lessee’s remaining lease
obligation. Upon Lessor’s receipt of the Payment Amount, Lessor’s claims against
Lessee shall be deemed satisfied in full.

 

  2. Lessee shall pay the agreed $2,400,000 Payment Amount to Lessor (in
accordance with Lessor’s instructions) no later than ten (10) days from the date
of full execution of this Agreement by both parties hereto.

 

  3. Lessor shall retain Lessee’s security deposit in the amount of $92,870.00.



--------------------------------------------------------------------------------

  4. Northstar Neuroscience has subleased a portion of its 5th floor premises to
PopCap Games by a Sublease Agreement dated July 11, 2008. Effective as of the
Termination Date Lessee assigns to Lessor the Sublease including the payment of
rent and additional rent to Lessor, as if Lessoris the Sublandlord, through the
term of the sublease, April 30, 2010, unless modified or amended by Lessor and
PopCap Games. Any deposits held by Lessee pursuant to the sublease shall be
transferred to Lessor. Lessor and Lessee acknowledge and agree that the
termination of the Lease does not terminate the Sublease.

 

 

5.

Notwithstanding the Termination Date above, Lessee shall have the option to
holdover in its 3rd floor premises and remaining (non-subleased) portion of the
5th floor premises on a month-to-month tenancy commencing March 1, 2009. No rent
or expenses shall be charged for this holdover period, however Northstar
Neuroscience shall vacate all or a portion of its holdover space as directed by
Lessor within sixty (60) days of Lessor’s notice to vacate this area, but in no
event before May 31, 2009 for the 3rd floor premises and June 30, 2009 for the
5th floor premises.

 

  6. In consideration of this Agreement and upon receipt of the Payment Amount,
Lessor hereby releases Lessee and its owners, officers, directors, agents,
employees, attorneys, successors and assigns from all claims, demands, actions
or causes of action, which Lessor now has or may have.

 

  7. This Agreement shall be construed without regard to its drafter and shall
be construed as though the parties participated equally in the drafting hereof.
Execution hereof shall not be deemed or construed to be notice or knowledge of
any fact or circumstance by any of the parties hereto.

 

  8. This Agreement embodies the entire understanding of the parties and all
prior correspondence, conversations and memoranda have been merged into and
replaced by this Agreement. The parties hereto agree and represent that each has
the authority to execute this Agreement and that no promise, inducement or
agreement which is not specifically provided for in this Agreement has been made
by either party to this Agreement, and that this Agreement contains the entire
agreement between and among the parties.

 

  9. The laws of the State of Washington will in all respects govern this
Agreement.

 

  10. Each party represents that it has been advised to seek consultation with
an attorney before signing this Agreement and that if such consultation was
sought, such party has had advice of counsel of her or its own choosing and that
such party has carefully read this Agreement, has reviewed it, and understands
each provision thereof.

 

Lease Termination Agreement Between MSRE and NSTR    2 of 5



--------------------------------------------------------------------------------

  11. This Agreement may be executed in facsimile and in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one and the same Agreement. Any party to this Agreement may
rely upon a copy of an executed signature page transmitted by facsimile as if it
were an original.

 

  12. In the event it is necessary for any party hereto to seek judicial
enforcement of the provisions hereof, the prevailing party shall be entitled to
recover its attorneys’ fees and costs in successfully enforcing its terms and
provisions.

 

  13. The parties hereto shall deliver such documents and perform such other
administrative acts as may be necessary to carry out the intent and purpose of
this Agreement.

In WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

NORTHSTAR NEUROSCIENCE, Lessee /s/ Brian B. Dow By:   Brian B. Dow Its:   Chief
Financial Officer

SELIG REAL ESTATE HOLDINGS EIGHT, LLC, Lessor

/s/ Martin Selig By:   Martin Selig Its:  

 

Lease Termination Agreement Between MSRE and NSTR    3 of 5



--------------------------------------------------------------------------------

EXHIBIT A

LETTER REGARDING ASSIGNMENT OF SUBLEASE

February 28, 2009

PopCap Games, Inc.

[insert address]

 

  Re: Sublease Agreement dated as of July 11, 2008 (the “Sublease”) by and
between Northstar Neuroscience, Inc. (“Northstar”) and PopCap Games, Inc.
(“PopCap”)

Ladies and Gentlemen:

Please be advised that, effective as of the date hereof, Northstar has assigned
all of its rights, title and interest under the above-referenced Sublease to
Selig Real Esate Holdings Eight, L.L.C., a Washington limited liability company
(“Selig”). Accordingly, from and after the date hereof, PopCap is advised to
look solely to Selig for any obligations of Northstar arising under the Sublease
and all amounts payable by PopCap under the Sublease shall be paid to Selig.
Contact information and the address for payment of rent are forth on the
attached Schedule A.

 

Sincerely, NORTHSTAR NEUROSCIENCE, INC. By:   Brian B. Dow Its:   Vice President
of Finance and Chief Financial Officer

 

Lease Termination Agreement Between MSRE and NSTR    4 of 5



--------------------------------------------------------------------------------

SCHEDULE A

Address for payment of Rent:

Selig Real Estate Holdings Eight, L.L.C.

Attention:

Address for notices to Sublessor:

Selig Real Estate Holdings Eight, L.L.C.

Attention:

 

Lease Termination Agreement Between MSRE and NSTR    5 of 5